PER CURIAM.
Our review of the record leads us to conclude that appellant’s conviction should be affirmed. The sentence, however, must be vacated because this case is governed by the mandatory provisions of the 1979 Florida Youthful Offender Act. Accordingly, the cause is remanded with instructions to order a presentence investigation and, if appellant satisfies the criteria for youthful offender treatment, to impose an appropriate sentence pursuant to the Florida Youthful Offender Act, Section 958.011 et seq., Florida Statutes (1979).
HERSEY and HURLEY, JJ., concur.
WALDEN, J., concurs in part and dissents in part with opinion.